Citation Nr: 0528416	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to January 
1976.  He served in combat and received, among other service 
awards, the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for "heart condition" on the grounds that the 
claim was not "well-grounded" based upon law then in 
effect.  During the appeal period, new law (Veterans Claims 
Assistance Act of 2000 (VCAA)) invalidated the "well-
grounded" claim requirement.  The RO's November 2001 rating 
decision reflects continuing RO denial of service connection 
for a "heart condition" upon reconsideration of the claim 
under VCAA.  The issue of service connection for 
cardiovascular disease is the only issue now properly before 
the Board for appellate adjudication.  

In October 2002, the Board directed further evidentiary 
development on this claim consistent with then-effective 
Board policy.  In August 2004, the Board ordered additional 
development to comply with certain due process requirements.  

The veteran declined to testify at a Board hearing before a 
Veterans Law Judge in connection with this appeal.  See VA 
Form 9.


FINDING OF FACT

There is no medical evidence of incurrence of cardiovascular 
disease during active service or within one year after 
discharge; nor does any medical record establish an 
etiological link between the claimed cardiovascular disease 
and service.     




CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Cardiovascular Disease

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

Also, veterans with a minimum 90 days of service during 
wartime or peacetime after December 31, 1946, as is the case 
with the veteran here, whose arteriosclerosis or 
cardiovascular-renal disease, such as hypertension, became 
manifested to a minimum compensable degree (ten percent) 
within one year after discharge, are entitled to presumptive 
service connection therefor.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

The veteran's basic contention appears to be that his 
purported current cardiovascular disease should be service-
connected because he was noted in service to have had medical 
findings suggestive of such disease during active duty.  
Service medical records dated in June 1968 document a 
diagnosis of physiologic heart murmur.  As reflected in 
October 1969 service medical records, the veteran was 
diagnosed with left ventricular hypertrophy, etiology 
unknown; these records, however, indicate that this diagnosis 
was not found to require limitation of duty, although further 
evaluation was recommended.  The veteran apparently underwent 
further evaluation, to include the performance of EKG 
(electrocardiogram) testing.  However, no service medical 
record dated subsequent to the June 1968 and October 1969 
records documents a diagnosis of cardiovascular disease.  In 
fact, the January 1976 separation medical examination report 
documents normal clinical findings with respect to the heart 
and vascular system.  Thus, as of January 1976, no pertinent 
pathology or chronic manifestation related to the claimed 
cardiovascular disease was documented.    

The post-service record includes VA medical treatment 
records, medical records from various private doctors and 
hospitals, VA compensation and pension examination (C&P) 
reports, and Social Security Administration (SSA) records.  
It is unclear whether the veteran does now have a definite 
diagnosis of cardiovascular disease.  None of these post-
service records reflects such a diagnosis.  In this 
connection, the Board notes that the record does include 
evidence that could suggest manifestation of a cardiovascular 
disease, among other problems.  See private doctors' and 
hospital records dated in the mid-1990s reflecting complaints 
of black-out spells, performance of EEG 
(electroencephalogram) tests (showing normal results), and 
diagnoses of syncopal episodes and vasovagal syncope.  
Nonetheless, the record does not reflect medical 
determination that syncopal episodes are indeed 
manifestations of cardiovascular disease; nor does it reflect 
recent recurrence of such episodes or other symptomatology 
attributed to cardiovascular disease.  It is explicitly noted 
that neither the October 1999 nor January 2002 C&P report 
obtained specifically for this claim reflects current 
diagnosis of cardiovascular disease.  The present 
manifestation of a disability for which service connection is 
being sought is a basic legal criterion.  38 C.F.R. § 3.303 
(2004); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(affirming the interpretation of 38 U.S.C.A. §§ 1110 and 1131 
as requiring the existence of a present disability for VA 
compensation purposes).  This does not seem to be documented 
in the record.       
 
Moreover, again, at the time of discharge, no diagnosis of 
cardiovascular disease was in effect.  And, even if the Board 
were to construe, for the purposes of presumptive service 
connection, the mid-1990s diagnosis of syncope as the 
earliest post-service medical evidence of cardiovascular 
disease, this evidence reflects a two-decade gap in time 
after discharge.  While the Board acknowledges the veteran's 
statement as reflected in the October 1999 C&P report to the 
effect that the veteran had been treated "over the years" 
with medication for unspecified "heart problems," he could 
not identify the doctors; nor does the Board's review of the 
claims file reflects such treatment.  Thus, service 
connection is not warranted based upon evidence of diagnosis 
or manifestation within the presumptive period.
    
That said, the final inquiry for the Board is whether there 
is a basis to grant this claim on a direct basis (that is, 
whether the evidence documents an etiological, or cause-
effect, link between service and the disorder or disease for 
which service connection is being sought).  On this issue, 
the Board requires evidence in the form of an opinion of a 
doctor or other medical professional, who, by virtue of 
appropriate training, knowledge, or experience, is qualified 
to opine on such matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (Lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, lay testimony is not competent to prove a matter 
requiring medical expertise, to include diagnoses and 
etiology opinions.)  

On the issue of etiology, the medical evidence disfavors the 
claim.  In a January 2002 VA C&P report, a VA physician who 
had twice examined the veteran and reviewed his medical 
history as documented in the claims file stated, in pertinent 
part: 

I feel that the veteran more likely than 
not had an innocent murmur in 1968, which 
at this time, is not detectable anymore . . 
. There is no anatomic abnormality in the 
heart . . . The in-service cardiac 
diagnoses of left ventricular hypertrophy 
[and] physiologic heart murmur are of 
absolutely no clinical significance at this 
time or at any other time in the past . . . 
[T]he veteran had no indication of cardiac 
disability at the time of my examination.  
Consequently, the in-service cardiac 
findings are totally unrelated to his 
current [claimed cardiovascular disease]. 

Based upon the above, and given that the record lacks any 
other etiology opinion contrary to the above, the existence 
of which could have placed the evidence for and against the 
claim in equipoise, the Board does not have a basis upon 
which to grant the claim on direct evidentiary basis.

It also is noted that, according to the C&P examiner, 
physiologic heart murmur is not deemed to be congenital.  
Rather, heart murmurs can occur in childhood and continue 
until a person is in his twenties.  It is produced by certain 
physiologic heart and lung functions and the manner in which 
the blood flows through the cardiovascular system.  Based 
upon this medical evidence, the Board need not address the 
issue of whether heart murmur noted in service was a 
congenital or developmental defect which might have become 
aggravated by superimposed disease or injury during service.  
(Generally, service connection is not possible for congenital 
defects.  38 C.F.R. § 3.303(c) (2004).  Congenital defects, 
however, can be the subject of service connection to the 
extent that disease or injury in service aggravates such 
defect.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see 
also Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-1999 (Sept. 2, 1999).)



Finally, it is acknowledged that a May 2000 rating decision 
denied service connection for heart disease as secondary to 
service-connected post-traumatic stress disorder (PTSD).  
This denial was not the basis for appeal; the rating decision 
from which appeal to the Board arose is that issued in April 
1998.  Nonetheless, for the sake of completeness, the Board 
notes that, having reviewed the entire record, there is no 
medical evidence as to an etiological link between the 
veteran's PTSD and the claimed cardiovascular disease.  See 
38 C.F.R. § 3.310(a) (2004).  The sole evidence on this point 
appears to be lay evidence in the form of the veteran's 
contention, which, in light of Espiritu, is insufficient for 
the purposes of service connection under 38 C.F.R. 
§ 3.310(a).  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).


II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a September 2004 letter, the VA 
Appeals Management Center (AMC) notified the veteran of the 
basic elements of a successful service connection claim, 
which includes relevant incident or injury in service; 
current disease or disability; and a relationship between the 
two.  This letter also informed him that VA would make 
reasonable efforts to assist him in claim development if he 
identifies sources of evidence relevant to the claim, to 
include records of federal government agencies, current or 
former employers, and state or local governments.  It further 
advised him that a claimant ultimately bears the 
responsibility for claim substantiation notwithstanding VA's 
duty to assist.  The AMC sent the veteran a letter in October 
2004, and it is substantially similar in content as to what 
the evidence requires with respect to service connection 
claims and the veteran's and VA's respective claim 
development responsibilities.  It is noted that the October 
2004 letter appears to have been sent because the September 
letter was returned as undeliverable.  There is no contention 
that the veteran did not receive the AMC's letter sent in 
October.  

The Board further observes that the veteran was notified of 
the criteria applicable to a service connection claim and the 
rationale for denial via the Statement of the Case and 
multiple Supplemental Statements of the Case (SSOCs).  
Moreover, as noted in the Introduction, the RO explained in 
its November 2001 rating decision, 
post-VCAA enactment, why the claim remains denied, in view of 
its initial 
pre-VCAA denial based upon the lack of a well-grounded claim.  
Specifically, the SOC and SSOCs repeatedly emphasized the 
need of evidence that heart disease must be shown to have 
been incurred in service or caused by some injury or other 
relevant incident during service.  Further, while this appeal 
did not arise from the RO's May 2000 rating decision denying 
service connection for heart disease secondary to PTSD, this 
decision is pertinent to the Board's analysis of compliance 
with VCAA requirements to the extent that it, again, 
explained that key evidence - namely, evidence that a heart 
condition did have its onset in service - is needed.    

As for the "fourth element," the AMC's letters explicitly 
said, in light of the fact that appeal had been pending for 
many years and substantial claim development already had 
occurred: "If you have any evidence in your possession that 
pertains to your appeal, which is not already of record with 
the VA, please send it to us."  (Emphasis in original.)  
Arguably, the "fourth element" notice was previously given 
by the Board in its August 2004 remand order, as it directed 
the RO to "notify the veteran that he may submit any 
argument or evidence on the matter . . ."      

The Board acknowledges that full VCAA notice was given during 
the appeal period, long after the issuance of the unfavorable 
rating decision upon which this appeal arises.  The Board 
finds no prejudicial error occurred as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  The 
unfavorable rating decision was issued and appeal thereof was 
perfected years before enactment of VCAA; after the law was 
enacted, appropriate notice was given.  The Pelegrini Court 
acknowledged, at p. 120, that where, as here, 38 U.S.C.A. § 
5103(a) notice was not mandated at the time of the initial RO 
denial, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was clearly 
provided here as to all four elements of the notice.

It also is noted that, even after the veteran was issued the 
most current (dated in February 2005; sent in March 2005) 
SSOC and notified that he has an additional 60 days to 
comment on his claim, he did not submit additional evidence 
to substantiate the claim, or inform VA that additional 
evidence exists but that he needs VA assistance to obtain it.  
In September 2005, his accredited service representative did 
submit argument in support of the appeal, to include a 
contention that VA failed to comply with certain VCAA notice 
requirements.  As explained above, the Board has determined 
that full VCAA notice has been given.  It does not find 
inadequate notice as to timing or substantive content.  The 
veteran and his representative have not affirmatively claimed 
that the veteran has any evidence in his possession required 
for full and fair adjudication of this claim.  See Mayfield 
v. Nicholson, 19 Vet. App. 203 (2005).  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, multiple SSOCs, and duty-to-assist 
letters, as to why service connection is denied for 
cardiovascular disease.  He was told about his and VA's 
respective claim development responsibilities in the VCAA 
letters, and was on notice that he himself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA treatment records, multiple C&P examination 
reports appropriate to an evaluation of this claim, the 
veteran's written statements submitted in support of the 
claim, private medical records, and SSA records.  The veteran 
was given an opportunity to testify in connection with his 
claim, and he declined to exercise his right to do so.  The 
Board's remand and other development directives were 
completed.  Based upon the foregoing, the Board concludes 
that VA has met its duty-to-assist obligations.     




ORDER

Service connection for a cardiovascular disorder is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


